Citation Nr: 1427586	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right femur fracture, to include as secondary to service-connected prostate cancer.  

2.  Entitlement to service connection for gastrointestinal disorder, to include diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in January 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, evidence was received with a waiver of RO consideration of it.  Additional evidence has been received on appeal.  It is not clear whether the Veteran wishes to waive RO consideration of it as well.  

Through a January 2014 letter, the Veteran appears to be seeking additional VA compensation based on urinary symptoms and impotence.  These matters have not been addressed by the RO and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the Veteran's claims is for service connection for a gastrointestinal disorder.  In June 2010, he mentioned treatment for bowel obstruction in service and in 1977 and 2008, and treatment for gastrointestinal distress from September 1976 to present, but only identified the current health care provider for it.  Diverticula are shown in May 2010 and October 2013 private medical records, and there was CT scan evidence suggesting ischemia or small bowel inflammation in April 2008.  

Service treatment records which are of record do not show treatment for gastrointestinal problems.  However, the Veteran testified in January 2014 that he was admitted to the U.S. Army Hospital in Saigon, Vietnam, during service in January 1973, for abdominal pain, cramping, diarrhea, and nausea, and to the Army Hospital at Ft. Devens, Massachusetts a few months later, for the same symptoms, and that he has had continuity of symptomatology since then.  In light of the contentions and evidence, additional development is needed in order to assist him with his claim under 38 C.F.R. § 3.159 (2013).  Specifically, efforts should be made to obtain the treatment records from the U.S. Army Hospital in Saigon and Ft. Devens Army Hospital.  Additionally, all available medical records of treatment which the Veteran received post-service for abdominal or gastrointestinal complaints should be obtained, followed by a VA examination as indicated below.   

The Veteran's other claim is for service connection for right femur fracture disability as secondary to his service-connected prostate cancer disability.  His prostate cancer was discovered in January 2006 and treated by radical robotic prostatectomy in March 2006.  He feels that his right femur fracture, which occurred in a May 2008 fall from a bicycle, was due to his osteopenia from his prostate cancer or prostate cancer treatment.  He has submitted medical literature regarding prostate cancer causing osteopenia, and medical evidence from June 2008 showing that his left femoral neck had moderately low bone mineral density at that time, resulting in moderate fracture risk.  

The record includes a May 2011 VA medical opinion that it is at least as likely as not that the osteopenia is secondary to the Veteran's service-connected prostate cancer.  That opinion however, did not address whether the Veteran's fracture was the result of the osteopenia or some other cause; i.e., the accident itself, regardless of the osteopenia.  

In January 2014, the Veteran described the bicycle accident that occurred in May 2008 as low velocity and low energy, more than 2 years after his prostate cancer treatment began.  He was riding his bicycle at low speed when the bike's wheel slipped out from under him.  The right femur fracture resulted.  He feels that the resulting right femur fracture may have been due to decreased bone density in his femur due to treatment of prostate cancer.  He requested a VA Form 21-526 EZ to help detail his osteopenia problems in December 2013, and so the RO should respond appropriately to this request.  

In order to further assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159, VA should obtain all medical records of treatment which he received which might have a bearing on the question of whether his prostate cancer or treatment for it caused his right femur fracture, including all medical records of treatment he received from the time of his prostate cancer diagnosis in January 2006 through the time of his right femur fracture in May 2008.  This should include all medical records of treatment which his June 2010 claim form indicates he received for his right femur fracture from Marc Tressler, D.O. on May 3, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Respond to the Veteran's December 2013 VA Form 21-526 EZ request.  

2.  Make arrangements to obtain any available hospital reports from the U.S. Army Hospital in Saigon, Vietnam from January 1973, and any from the U.S. Army Hospital at Ft. Devens from a few months later.  Also make arrangements to obtain all available medical records of treatment which the Veteran received for abdominal or gastrointestinal problems from the time of his service discharge in June 1974 to the present; and all medical records of treatment which the Veteran received which might have a bearing on the question of whether his prostate cancer caused his right femur fracture.  This should include all available relevant medical records of treatment he received from the time of his prostate cancer diagnosis in January 2006 through the time of his right femur fracture in May 2008, including all medical records of treatment he received for his right femur fracture from Marc Tressler, D.O. on May 3, 2008.

3.  After the above record development is completed, the Veteran should be scheduled for a VA orthopedic examination with regard to his claim for service connection for right femur fracture disability.  The claims record and any pertinent records should be made available to the examiner for review in connection with the examination.  All current right femur disability should be clearly reported. 

The examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current right femur disability was caused by his osteopenia?  

In answering this question, the examiner should consider the bicycle accident information supplied and the May 2011 VA opinion that osteopenia is related to prostate cancer and treatment thereof.  Did the osteopenia predispose the Veteran to fracture, or was the fracture due strictly to the accident, regardless of the osteopenia?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the above record development is completed, the Veteran should be scheduled for a VA gastroenterology examination with regard to his claim for service connection for gastrointestinal disorder, to include diverticulitis.  The claims record and any pertinent records should be made available to the examiner for review in connection with the examination.  All gastrointestinal disease which has been present since June 2010 should be clearly reported. 

The examiner should respond to the following:

With regard to each gastrointestinal disorder present since June 2010, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is related to service manifestations as described by the Veteran during the course of the claim and/or as reflected in service hospital treatment records from 1973, if such become available on remand.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection gastrointestinal disorder, to include diverticulitis, and for right femur fracture disability.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



